Title: From George Washington to Abraham Hunt, 20 July 1789
From: Washington, George
To: Hunt, Abraham



Sir,
New York, July 20th 1789

Being desirous of purchasing a number of good brood mares to send to Virginia, I have been advised by several Gentlemen to make application to you for this purpose, with assurances that I might depend upon your judgment and fidelity in the business.
I would wish to obtain from 10 to 20 good, likely, strong, and well made mares, none of which should exceed 6 years old, or be less than 15 hands high, unless their form and other good qualities would warrant a small deviation from this height—My object in procuring these mares is to raise mules from them by my Jack-Asses—It is therefore necessary that their form and strength should be peculiarly attended to.
My present object in writing to you is to request that you would inform me if mares of the above age and description can

be obtained in your vicinity on reasonable terms—for I am not inclined to go to any extravagant prices in them—and to let me know, as near as may be what they can be had for per head—and what other expences, besides their first cost, would be incurred in procuring and sending them to Virginia.
You will be so good as to give me information on these points as soon as you can, that I may direct my enquiries to some other quarter if they should not succeed here. I am Sir, Your most obedient servant

G. Washington

